t c summary opinion united_states tax_court patrocinio pobadora malazarte jr petitioner v commissioner of internal revenue respondent docket no 16393-09s filed date leonardo a conseco for petitioner jonathan hauck and tyler n orlowski for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure and sec_6662 accuracy- related penalties of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioner’s salary for and from the baltimore county maryland public schools bcps is exempt from federal_income_tax under the convention with respect to taxes on income u s -phil art date u s t article whether petitioner is entitled to certain itemized_deductions for and whether petitioner is liable for the accuracy- related penalties under sec_6662 for each of the years at issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland when he filed his petition petitioner is a citizen of the republic of the philippines in petitioner was married and had three children and owned a 1respondent’s notice_of_deficiency determined that petitioner failed to include a dollar_figure state_income_tax refund and dollar_figure of interest_income in his gross_income petitioner did not address these issues in his petition or at trial therefore the issues are deemed conceded see rule sec_34 sec_149 home in the philippines he received a bachelor’s degree in political science from the university of san jose-recoletos he received a master’s degree in education from the university of san carlos and a master’s degree in teaching with a specialization in special education from the university of the visayas petitioner also finished all of the academic requirements for a doctorate in education at cebu normal university cebu normal all of the institutions petitioner attended are in the philippines petitioner has years of teaching experience in the philippines years at private high schools and at cebu normal his ending monthly salary at cebu normal was big_number pesos equivalent to dollar_figure amity institute amity is a nonprofit organization the department of state state department approved to operate an exchange teacher program the exchange teacher program allows qualified foreign teachers to enter the united_states to teach for up to years amity does not directly recruit teachers from the philippines during and amity worked with badilla corp badilla a business_entity from the philippines and with avenida associates inc avenida a business_entity from the united_states badilla and avenida are affiliated entities that worked together to facilitate the placement of qualified filipino teachers in american schools badilla collected background information such as transcripts and résumés from teachers in the philippines who were interested in the exchange teacher program in the united_states badilla found its prospective filipino teachers principally by word of mouth and seminars conducted by its executives avenida or badilla charged placement fees and additional charges to help teaching candidates with among other tasks finding employers in the united_states the fees were a dollar_figure placement fee a dollar_figure u s documentation fee a dollar_figure j-1 visa fee and dollar_figure for airfare and travel in the united_states avenida helped school districts find promising teaching candidates by providing access to a database of overseas jobseekers in petitioner attended an orientation session for an exchange teacher program badilla sponsored at which time he submitted his application and résumé dr donald a peccia joined bcps in date as the assistant superintendent of human resources a position he retained through the date of trial as of the date of trial dr peccia’s department employed people who were responsible for the recruitment retention and rewarding of the school system’s big_number full-time and thousands of part-time and temporary employees working in over schools to meet a shortfall in teachers dr peccia initiated the idea of bcps’ recruiting internationally beginning with a small pilot-type program in the philippines in a letter dated date dr peccia contacted avenida stating that bcps would like to hire or more qualified filipino teachers from a preselected group of filipino teachers bcps administrators chose the candidates that the school system wanted to interview in date herman james and joyce reier personnel officers for bcps traveled to the philippines to interview teaching candidates on date ms reier interviewed petitioner mr james and ms reier coordinated with dr peccia and they agreed to hire teachers from the philippines on the same day as petitioner’s interview ms reier provided him with a preliminary bcps contract for the school year petitioner signed the preliminary contract and dated his signature date petitioner understood that bcps would be evaluating his performance throughout the school year if his performance was satisfactory bcps would continue his employment for the following school year generally foreign teachers who want to teach in the united_states may obtain one of two types of visas one is the h-1b visa for working professionals the second is the j-1 visa for individuals coming to the united_states under a cultural exchange program approved by the state department the j-1 visa is more convenient for foreign individuals who are new teachers in the united_states because the visa timing coincides with the academic school year in the united_states badilla referred petitioner to amity which in turn sponsored petitioner’s j-1 visa the state department authorized amity to issue form ds-2019 certificate of eligibility for exchange visitor j-1 status the form identifies the visitor identifies the visa sponsor briefly describes the exchange program including the start and end dates identifies the category of exchange and states the estimated cost of the exchange program the cost of the exchange teacher program was dollar_figure at all relevant times gertrude hermann was amity’s executive director badilla invited petitioner and the other teachers who had received employment offers from bcps to meet at badilla’s office in the philippines on date at the meeting badilla provided many completed forms that each teacher needed to sign including an administrative fee agreement amity’s exchange teacher program contract and a form ds-2019 the length of time listed on the form ds-2019 wa sec_3 years the same length as the exchange teacher program badilla reiterated that bcps required satisfactory performance to continue employment beyond the first year petitioner signed the forms and returned them to badilla for processing before leaving the philippines to teach for bcps petitioner obtained a 2-year leave of absence from cebu normal effective date through date petitioner entered the united_states on date this was the first time he had visited the united_states after arriving in baltimore he signed a standard state-issued provisional contract for conditional or resident teacher certificate holders bcps employment contract effective beginning date the bcps employment contract was for year terminating automatically at the end of the school year bcps assigned petitioner to teach special education at ridgely middle school ridgely under the exchange teacher program petitioner’s family could not join him in the united_states until he received a satisfactory evaluation from bcps therefore the earliest petitioner’s family could join him was at the end of the school year on date petitioner signed a 1-year lease with belvedere towers effective date through date upon receiving a satisfactory evaluation petitioner brought his family to the united_states in the summer of to live with him petitioner then signed a second 1-year lease2 with southern management corp effective date bcps offered a regular contract to petitioner effective date granting him continued employment from year to 2the lease states that it is a 1-year lease but also states date through date as the term of the lease year so long as he met certain conditions petitioner’s signature on the regular contract was not dated a regular contract is another standard state-issued contract under which the teacher received tenure after years if the teacher met all the requirements of the state including satisfactory performance working in the united_states provided petitioner with a salary that was considerably greater than the salary he earned in the philippines which as described supra page was dollar_figure a month or dollar_figure annually petitioner’s starting annual salary at bcps was dollar_figure with respect to federal_income_tax withholding petitioner did not provide bcps with form_8233 exemption from withholding on compensation_for independent and certain dependent_personal_services of a nonresident_alien_individual consequently bcps withheld federal_income_tax from petitioner’s salary during and petitioner engaged a certain u s enrolled_agent fred r pacheco to prepare his and federal_income_tax returns he filed form 1040nr u s nonresident_alien income_tax return for each of the years petitioner did not report his salary from bcps on either return petitioner claimed itemized_deductions of dollar_figure and dollar_figure for and respectively on his federal_income_tax returns the itemized_deductions consisted solely of state_income_tax withheld the itemized_deductions consisted of dollar_figure in state_income_tax withheld dollar_figure in charitable_contributions dollar_figure in unreimbursed employee business_expenses and dollar_figure in tax preparation fees as a result of the income exclusion income_tax_withholding and itemized_deductions petitioner requested refunds of dollar_figure and dollar_figure for and respectively on date petitioner signed a resignation form from bcps effective date writing that the reason was expiration of 3-year contract w bcps petitioner then accepted an offer to teach in the prince george’s county maryland public school system pgcs pgcs sponsored petitioner’s h-1b visa valid date through date as of the date of trial he was teaching in pgcs for the school year the internal_revenue_service irs selected petitioner’s and federal_income_tax returns for examination the examining agent sent three questionnaires to petitioner form_8784 questionnaire - temporary_living_expenses form_9210 alien status questionnaire and form_9250 questionnaire - tax_treaty benefits petitioner completed the forms dated his signature date and returned them to the irs the court received into evidence copies of the three questionnaires that petitioner had completed on form_8784 petitioner wrote that he left his permanent residence on date and that he planned stay at temporary lodging for years petitioner answered that he did not change his original intention about the length of his stay petitioner also answered that he was not on a leave of absence from his employer on form_9210 petitioner wrote that date was his date of initial arrival that at that time he expected to remain in the united_states for years and that this expectation had not changed on form_9250 petitioner stated that he was still living in the united_states and that he intended to remain n a in the notice_of_deficiency dated date the irs adjusted petitioner’s income to include the earnings from bcps for and that petitioner had excluded under article the notice also disallowed dollar_figure of the dollar_figure itemized_deductions that he claimed for the disallowed deductions were labeled job search costs and consisted of dollar_figure for rent dollar_figure for transportation dollar_figure for airfare dollar_figure for agency fee recruiter and dollar_figure for state refund not received petitioner filed his petition contesting all of respondent’s adjustments respondent moved under rule for partial summary_judgment contending that no issue of material fact existed as to whether petitioner’s income for the years at issue qualified for exemption under article petitioner objected to the granting of the motion both parties fully briefed the issue of income exemption under article the court set the motion for hearing at trial when the case was called for trial the court heard the motion the parties relied on the respective positions they had set forth in their briefs the court has denied respondent’s motion for partial summary_judgment shortly before trial petitioner filed a motion to exclude the testimony of dr peccia on the grounds of hearsay lack of personal knowledge and relevance respondent objected to the motion the court heard arguments on the motion at trial and took the motion under advisement the court has denied petitioner’s motion the case was then tried and the court heard testimony from petitioner dr peccia and ms hermann i income under article discussion petitioner was a nonresident_alien for the years at issue because of his j-1 visa status and his participation in the exchange teacher program see sec_7701 in particular sec_7701 provides that a nonresident_alien is a person who is not a citizen or resident_of_the_united_states within the meaning of sec_7701 generally a nonresident_alien_individual engaged in trade_or_business within 3as a teacher petitioner is considered an exempt_individual and therefore not treated as present for purposes of the substantial_presence_test see sec_7701 d i a ii the united_states is taxed on the taxable_income effectively connected with that trade_or_business sec_871 the phrase trade_or_business_within_the_united_states generally includes the performance of personal services within the united_states at any time within the taxable_year sec_864 compensation paid to a nonresident_alien in exchange for the performance of services in the united_states constitutes income that is effectively connected with the conduct of trade_or_business in the united_states sec_1_864-4 income_tax regs consequently petitioner’s wages would ordinarily be included in gross_income under the code sec_894 however provides that the provisions of the code will be applied to any taxpayer with due regard to any treaty obligations of the united_states that apply to the taxpayer therefore the treatment of petitioner’s wages might be altered by applicable treaty provisions see id the united_states is a party to an income_tax convention with the republic of the philippines the convention provides an exemption from u s income_taxation on income earned by filipino teachers teaching in the united_states if the requirements of the convention are satisfied article states article teachers where a resident of one of the contracting states is invited by the government of the other contracting state a political_subdivision or local authority thereof or by a university or other recognized educational_institution in that other contracting state to come to that other contracting state for a period not expected to exceed years for the purpose of teaching or engaging in research or both at a university or other recognized educational_institution and such resident comes to that other contracting state primarily for such purpose his income from personal services for teaching or research at such university or educational_institution shall be exempt from tax by that other contracting state for a period not exceeding years from the date of his arrival in that other contracting state to qualify for the exemption under article a taxpayer must meet the following requirements the taxpayer was a resident of the philippines before coming to the united_states he was invited by the government or a recognized educational_institution within the united_states he was invited for a period not expected to exceed years the purpose of the invitation was for him to teach or engage in research at the recognized educational_institution and he did in fact come to the united_states primarily to carry out the purpose of the invitation the taxpayer must meet all of the requirements to qualify for the income exemption the only requirement in dispute is whether petitioner’s invitation to teach in the united_states was for a period not expected to exceed years the text of article does not specifically state whose expectation controls the length of the invitation to teach for a period not to exceed years petitioner argues that his expectation as the invitee is the only expectation that matters petitioner testified that i expected to stay here for the minimum of one year because that’s the contract that i signed with bcps ms ryer sic and the most would be two years because i was informed during the interview that bcps would provide a two-year probationary period to the teachers respondent counters that either the expectation of the invitor bcps should be decisive or the court should weigh the expectations of all the parties associated with the exchange teacher program in the light of this ambiguity in the text of article we will consider all the relevant facts and circumstances including the expectations of all the parties see santos v commissioner t c __ __ slip op pincite we will construe article liberally see n w life assurance co of can v commissioner 107_tc_363 then we will make an objective determination of whether petitioner was invited to the united_states for a period not expected to exceed years see santos v commissioner supra a burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the deficiency is incorrect rule a 290_us_111 furthermore any deductions allowed are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to them rule a 503_us_79 292_us_435 under sec_7491 the burden may shift to the commissioner regarding factual matters affecting a taxpayer’s liability for tax if the taxpayer produces credible_evidence and meets other requirements of the section in his pretrial memorandum petitioner mentioned that he would move for a burden shift under sec_7491 contending that he had produced credible_evidence and met the other requirements of the section at trial petitioner did not make an oral or written motion for a burden shift we need not and we explicitly do not decide which party bears the burden_of_proof because as discussed above applying santos v commissioner supra we will decide this case on an objective consideration of all the relevant facts and circumstances b analysis we begin our analysis with a discussion of the evidence that relates to petitioner’s expectation petitioner’s reliance on the two 1-year apartment leases and the 1-year bcps employment contract is unconvincing one-year apartment leases are commonplace and do little to indicate a tenant’s long-term expectation to remain in an area likewise bcps required all of its first-year teachers to sign the standard state-issued 1-year employment contract the fact that the contract did not guarantee employment beyond the first year does not mean that petitioner expected to stay in the united_states for only year likewise petitioner’s reliance on the 2-year probationary period is misplaced petitioner knew that so long as his performance was satisfactory bcps would retain him petitioner had a great deal of teaching experience in the philippines and when questioned about his job performance petitioner answered i tried my best i always put my best into what i am doing we believe it likely that petitioner had sufficient confidence in his teaching skills to assume that his performance would be satisfactory and therefore he could expect that bcps would employ him for the second and third years of the exchange teacher program furthermore the exchange teacher program was a 3-year program petitioner also testified that in his mind the information in his 3-year j-1 visa application that amity prepared and he signed simply established an upper time limit and did not imply a commitment to stay in the united_states for years while it is true that this document did not obligate him to remain in the united_states for years we find it particularly hard to believe that petitioner did not expect to remain in the united_states for the duration of the exchange teacher program bolstering this conclusion are petitioner’s own actions and words he brought his family to the united_states as soon as the program rules allowed and he wrote on his resignation form dated date that the reason he was resigning was the expiration of 3-contract w bcps which coincides with the length of the 3-year exchange teacher program petitioner’s own words in his answers on the three irs questionnaires also weigh against him his answers show clearly that his initial expectation was to remain in the united_states for the entire length of the 3-year exhange teacher program furthermore petitioner introduced no evidence that he expressed to any of the parties involved that he expected to remain in the united_states for years or less similarly petitioner did not testify that he expected to remain in the united_states for years or less thus petitioner’s actions indicate a strong commitment to staying in the united_states for years despite the difficulties the fact that petitioner obtained a leave of absence is simply not a decisive factor petitioner’s request for a leave of absence was a good backup strategy in the event he decided to return to the philippines but it does not indicate that he expected to stay in the united_states for years or less in addition we cannot ignore the financial incentive of remaining in the united_states for as long as possible petitioner and his family incurred significant expenses for him to participate in the exchange teacher program these expenditures are not insignificant in comparison to his earnings in the philippines moreover his earnings immediately grew more than 21-fold from dollar_figure to dollar_figure when he moved from the philippines to the united_states although petitioner testified his cost of living was lower in the philippines the increase in salary is too large to ignore from the perspective of bcps the school system absolutely expected that the filipino teachers would remain for the length of the 3-year exchange teacher program dr peccia testified that his department expected the filipino teachers to remain within the school system for exactly the length of the visa years he stated we had no expectations beyond years and no expectations of less than years dr peccia explained that it wouldn’t have been worth the investment including the cost of the airline ticket s the cost of all the time people were away he added that bcps helped the filipino teachers with finding housing and with obtaining social_security cards to ease their physical and psychological transition so that the teachers could focus on teaching dr peccia noted that only or of the filipino teachers did not complete the 3-year term in other words to percent of the teachers remained in the united_states for the full years corroborating this evidence is the testimony of ms hermann who stated that bcps similar to the other school systems that hired foreign teachers through the exchange teacher program expected the teachers to stay for the entire 3-year program she added that it had been amity’s experience that only a small percentage of filipino teachers returned to the philippines before completing the 3-year teacher exchange program and most participants decided to remain in the united_states beyond the years as of the date of trial petitioner remained in the united_states teaching in maryland the testimony of these two witnesses is plausible reliable and persuasive in conclusion after an objective examination of all of the relevant facts and circumstances we find that petitioner and bcps expected petitioner to stay in the united_states for at least years which is greater than the not expected to exceed years requirement of article therefore petitioner’s income for date to date the first years he was in the united_states is not exempt from federal_income_tax under article ii disallowed unreimbursed employee expenses--dollar_figure sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the performance of services as an employee is considered a trade_or_business for sec_162 purposes 54_tc_374 for an expense to be necessary it must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite- an expense will be considered ordinary if it is a common or frequent occurrence in the type of business in which the taxpayer is involved 308_us_488 taxpayers must maintain records sufficient to substantiate any deductions they claim sec_6001 sec_1_6001-1 income_tax regs petitioner’s disallowed deductions were all labeled job search costs a agency fee recruiter --dollar_figure state refund not received --dollar_figure and airfare--dollar_figure included in the disallowed unreimbursed employee_expenses are an agency fee recruiter of dollar_figure a state refund not received of dollar_figure and dollar_figure for airfare petitioner’s dollar_figure for job search costs is a combination of expenses he paid in and he paid dollar_figure to avenida in fees and dollar_figure of the dollar_figure exchange teacher program fee in the exchange teacher fee was paid in increments over the 3-year period of the program petitioner paid dollar_figure of the fee during his first year of the program and made two subsequent annual payments of dollar_figure one in the second year of the program and one in the third petitioner had to pay the fees to come to the united_states and to continue his participation in the exchange program petitioner did not substantiate his dollar_figure in j-1 visa fees in his dollar_figure payment in or his dollar_figure payment in but we are satisfied that petitioner paid these fees in and to maintain his standing in the program although petitioner did not deduct any expenses for and claimed only dollar_figure of expenses for the record shows that he paid a total of dollar_figure in fees to participate in the teacher exchange program in therefore petitioner is entitled to a dollar_figure deduction for and a dollar_figure deduction for petitioner provided no explanation or evidence to support the dollar_figure deduction he claimed for state refund not received for therefore we sustain respondent’s disallowance finally petitioner failed to provide an explanation or provide evidence to support the dollar_figure deduction he claimed for airfare for on form_9210 petitioner merely states update my job skills for the reason for departing from the united_states on date without further corroboration petitioner’s statement regarding this deduction is too vague for the court to allow the deduction without further substantiation therefore we sustain respondent’s disallowance b personal living and transportation expenses--dollar_figure respondent also disallowed unreimbursed employee_expenses consisting of dollar_figure for rent and dollar_figure for transportation between petitioner’s apartment and his teaching job at ridgely as a general_rule personal living_expenses are nondeductible sec_262 sec_1_162-2 sec_1_262-1 income_tax regs sec_162 however allows a taxpayer to deduct ordinary and necessary travel_expenses including meals_and_lodging paid_or_incurred while away from home in pursuit of a trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 49_tc_557 as a general_rule a taxpayer’s tax_home is in the vicinity of his principal place of employment not where his personal_residence is if different from his principal place of employment mitchell v commissioner supra pincite kroll v commissioner supra pincite an exception to the general_rule exists where a taxpayer accepts temporary rather than indefinite employment away from his personal_residence in that case the taxpayer’s personal_residence may be his tax_home 358_us_59 the purpose of the exception is to mitigate the burden of the taxpayer who must incur duplicate living_expenses because of the exigencies of business kroll v commissioner supra pincite for purposes of sec_162 the taxpayer is not treated as being temporarily away from home if the period of employment exceed sec_1 year sec_162 flush language petitioner contends that his employment with bcps was temporary because the bcps employment contract he signed was for only year and because at most he would be in the united_states for only years because of bcps’ probationary period for new teachers he contends that his tax_home was in the philippines as that was where he resided with his family in other words according to petitioner his rent and transportation to and from work for are deductible because he expected to stay in the united_states for a minimum of year the length of the bcps employment contract or a maximum of years the length of the probationary period and thus his job was temporary respondent argues that petitioner’s employment at bcps was indefinite and that baltimore county became his tax_home when he moved there to teach beginning date for bcps for the following reasons we agree with respondent petitioner took a 2-year leave of absence from his teaching job in the philippines when he moved to baltimore county on date he began teaching at ridgely for bcps in date although petitioner testified to owning property in the philippines he provided no list of duplicate living_expenses we have already found that petitioner intended to remain in the baltimore county area for at least years to work for bcps which is clearly more than year or years further under the flush language of a petitioner would no longer be considered a temporary employee once he started his second year of teaching for bcps accordingly baltimore county was petitioner’s principal place of employment and thus baltimore county was his tax_home consequently petitioner is not entitled to claim a deduction for his rent transportation to and from work or airfare for iii accuracy-related_penalty taxpayers may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the sec_6662 accuracy-related_penalty does not apply where the taxpayer shows that he acted in good_faith and with reasonable_cause sec_6664 the determination of whether a taxpayer acted in good_faith and with reasonable_cause depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1 b income_tax regs for a taxpayer to rely reasonably upon advice of a tax adviser the taxpayer must at a minimum prove by a preponderance_of_the_evidence that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent has satisfied his burden by producing evidence that petitioner reported no teaching income for and failed to substantiate claimed deductions and had a substantial_understatement_of_income_tax for nonetheless petitioner sought the advice of a return preparer for his and form sec_1040nr petitioner stated that his preparer was an enrolled_agent in the united_states respondent did not dispute the competency of the preparer the preparer counseled petitioner that his income was exempt from taxation in the united_states under article petitioner having no formal training in taxation and being new to the u s tax system reasonably relied upon the advice of a competent tax_return_preparer and acted in good_faith therefore we do not sustain respondent’s determination that the sec_6662 accuracy-related_penalty applies for or iv conclusion the court has considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
